DETAILED ACTION
The response filed on 06/28/2021 has been entered and made of record.
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 06/15/2021 is being considered by the examiner.
EXAMINER'S STATEMENT OF REASONS FOR ALLOWANCE 
Allowable Subject Matter
4.	Claims 10-16 are allowed.
5.	The following is an examiner's statement of reasons for allowance: In regards to claim 10, the prior art fails to disclose the limitation in bold, a motor comprising: a rotating shaft; 
an armature unit coupled to the rotating shaft; 
a first bearing unit located on a first side in an axial direction of the rotating shaft; 
a second bearing unit located on a second side in the axial direction of the rotating shaft; 
a frame assembly including a first magnet and a frame holding the first bearing unit and the second bearing unit; and 
an urging structure urging the rotating shaft from one of the first bearing unit and the second bearing unit to other of the first bearing unit and the second bearing unit, wherein: 
the second bearing unit is a metal bearing, 
the urging structure includes a second magnet and a sliding member, 
the second magnet is arranged between the armature unit and the second bearing unit, the sliding member is arranged between the second magnet and the second bearing unit, 
the sliding member is slidable with respect to the second bearing unit and the second magnet, and 
the rotating shaft is urged by a magnetic attraction force of the urging structure.  

Claims 11-16 depend directly or indirectly on claim 10 therefore these claims are also allowable as being dependent on an allowable base claim. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

CONCLUSION
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HTET Z. KYAW whose telephone number is (571) 270-5391. The examiner can normally be reached on MON-FRI: 8:30AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Htet Z. Kyaw/ (08/14/2021)
Examiner, Art Unit 2837

/SHAWKI S ISMAIL/Supervisory Patent Examiner, Art Unit 2837